DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims
	The status identifiers for claims 18, 19 and 21 must be changed to “Withdrawn”.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 9 depends from canceled claim 8.
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 12 depends from canceled claim 11.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-7, 9, 12 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gehrig et al. (WO 2015/039890) in view of Hesse et al. (2015/0344368).  
Regarding claims 1-9, 12, and 14-15:  Gehrig et al. teach a composition comprising a ketone resin in combination with a surfactant (page 1, lines 7-8).  Gehrig et al. teach a composition comprising dispersant No. 8, which is a cyclohexanone/formaldehyde/sulfite condensation product and a fatty alkyl sulfate foam, which contains sodium decylsulfate (Example 1; Test 1.4; Table 1).  Gehrig et al. teach that the composition comprises 1.01 to 0.5 wt% of the ketone resin and 0.0.01 to 5% of the fatty alkyl sulfate surfactant (page 9, lines 17-35).
The ranges of Gehrig et al. provide a weight ratio range that overlaps the claimed ranges. 
The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
Gehrig et al. teach a rheology modifier and an accelerator (page 5, lines 20-22).
Gehrig et al. fail to teach the claimed rheology modifier.  
However, Hesse et al. teach a viscosity enhancer (rheology modifier) for a gypsum composition [0002] is a polysaccharide derivative that is a cellulose ether with a weight-average molecular weight of more than 1,000,000 g/mol [0353-0354].  Hesse et al. teach adding 0.001 to 1 wt% of the viscosity enhancing agent [0352].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a cellulose ether with a weight-average molecular weight of more than 1,000,000 g/mol as taught by Hesse et al. as the rheology modifier in Gehrig et al. to stabilize the composition.  
	Regarding claims 10 and 13:  Gehrig et al. teach adding a rheology modifier (thickener) (page 5, line 22).  It would have been obvious to select the rheology modifier as an additive to the composition of Gehrig et al.  
Regarding claims 16-17:  Gehrig et al. fail to teach a powder or the product by process limitations of claim 17.  
However, Hesse et al. teach spraying drying additives to produce an additive composition for a gypsum composition [0002, 0363, 0384].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to spray dry as taught by Hesse et al. the ketone resin in combination with the surfactant in Gehrig et al. to produce a powdered additive composition for a gypsum composition.  


Claim(s) 1-7, 9, 12, and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hesse et al. (2015/0344368) in view of Gehrig et al. (WO 2015/039890).  
Regarding claims 1-7, 9, 12, 14-15:  Hesse et al. teach a composition comprising a polysaccharide derivative that is a cellulose ether with a weight-average molecular weight of more than 1,000,000 g/mol [0353-0354].  Hesse et al. teach adding 0.001 to 1 wt% of the viscosity enhancing agent [0352].  Hesse et al. teach adding a plasticizer [0358].
Hesse et al. fail to teach the claimed ketone resin and at least one anionic or nonionic surfactant.
However, Gehrig et al. teach adding a dispersant No. 8 to a gypsum composition, which is a cyclohexanone/formaldehyde/sulfite condensation product and a fatty alkyl sulfate foam, which contains sodium decylsulfate (Example 1; Test 1.4; Table 1).  Gehrig et al. teach that the composition comprises 1.01 to 0.5 wt% of the ketone resin and 0.0.01 to 5% of the fatty alkyl sulfate surfactant (page 9, lines 17-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a cyclohexanone/formaldehyde/sulfite condensation product and a fatty alkyl sulfate foam, which contains sodium decylsulfate in the amounts taught by Gehrig et al. to the composition of Hesse et al. to provide a plasticizer/dispersant to the composition.
The amounts taught provide overlapping weight ratios.  
The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
Regarding claims 16-17:  Hesse et al. teach a powder that was obtained by co-spray drying the mixture [0363, 0384].

Declaration
The Declaration under 37 CFR 1.132 filed 11/15/2022 is insufficient to overcome the rejections as set forth in the last Office action.
The declaration provides an additional experiment for calcium sulfate β-hemihydrate.  The declaration along with the remarks allege unexpected result due to the thickener.  This is not persuasive for the following reasons:
1)  The claims are not commensurate in scope with the data provided.
2)  The Applicant has not demonstrated unexpected results over Hesse et al. (2015/0344368), which comprises a thickener.  
3)  It is expected that adding a thickener will thicken the composition and reduce the flowability.

Response to Arguments
Applicant's arguments filed 11/15/2022 have been fully considered but they are not persuasive. 
The Applicant alleges that the combination of claim 11 and 13 overcomes the prior art cited.  This is not persuasive because the limitations are obvious as shown above.  
The Applicant alleges unexpected result due to the thickener.  This is not persuasive for the following reasons:
1)  The claims are not commensurate in scope with the data provided.
2)  The Applicant has not demonstrated unexpected results over Hesse et al. (2015/0344368), which comprises a thickener.  
3)  It is expected that adding a thickener will thicken the composition and reduce the flowability.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

   /JOHN E USELDING/  Primary Examiner, Art Unit 1763